r

“Sason Summers Q¥oss-euc

(HCA ee Cackol brreciol Taslicien
9 AEBSF

foxeerwice ra E2dUe

 

isa 2a5
BOY

aca 4:15-cr S29 BG A loocdeAh H7 Ley, 97] 8120 PAG OF AS it

| UL e: dure Coutt~

LI0d & A sr PA a1
oases Cry, Mo MO GUlo&

Ar; Scolog

eo fonnr C. WwW. Mes
ee Clerk

 

eg
PURPLE HE spate
 

 

 

| idlge Beat _C_ihimes .
Case. futons 4 (18 ~C2 -ocd3a67

_ USM Aunbes  Skoss tous”

 

 

 

- ' be
ee Tones ~~ SE Guests _COUASE. C. pha cequocds, TE Meena. Cul. Lute YR

 

ve The tous Put Sut fe SSD CKOAY). for ie ftieuias, ABEONS ee

 

5

; a @ ‘ — “ —_
i) Te. CompleeiTy af is ea CAiAS, “Conpassicr@le Cleese  PyursuGe Te :

Tv y 1
Roe Pacsten STAT 970.50 CComprssiencTe Peiease [Peducran in Sete)
Proce cusses Foc Th pienerTaticn of IZ USC 35K oncl Hoes s

i

 

 

a) On li foe 6 Ceamest” foc “compassion eicose’ was initianzol A
Wits TE tincdea Milos Pius o Osquest re sale, _
A) Request uciueledl ox euxtine ef The Creumstiiees Cor pula

tt ompass.0e fetease. LBs by Gad, Ceouesiécl

 

iS) heaeest inet udeal Paspased-selense pion acidity he coldfess. a

 

 

 

home Pinone sunel pln of employees, oo a
—___—., _ : ; a
(Picase afer te Bot Proymm Sieteimein Sts sef(SUbt TaTiotcn of Pepuese)

 

 

 

ge _
EA cequesT Coco, PES ic csides el “sulomitied” Coc rue. prscpescs of use

__asra(Q When cecievedd

 

oy
iy the _tedes in tasadoee apse sh Gareg™

 

_ Perivine ss tequesi Te aiden Wilms wes amextcl in wWmitag Factuded _

oa Qeibac. ol <6 Th _extescdinan/ Cte unsieaces, AL Picose pl Lea tack swat
fot tensideted_sualoairicl u/a/30

 

 

 

Case 4:15-cr-00295-BCW Document 47 Filed 07/17/20 Page 2 of 15
 

Be ita OL. Cespease. “To _pexe xTtones$ _ equeX bok Compassioneke. Rerec Se

tered ae Ulafrac smred “ Nou 0st ast etgite Cos bane Coshacert

 

nes Lhe “Fa sfout las Sa Cid (RTE Sore”

 

A) Tis (esponse lors nat odebiess of (elete. 16 5 peritionesS Ceques foc

_iCompossionclie | ie. Yh Qe i Leos se [ ReclucTion tA. S2azade.

 

Cig Use JEKe was _omentecl, Noy The. bess TepneZ cl QoArg, Cevisions
nwa below iA Snatlah af Choages)

 

Ce The. pusooes ek Ts pres can Sra) Th

ten codueTion 4 ewe ove useck iwierehonmenbeley

. _ aN
_ famiisinske Pleo

 

  

 

Bis tases wes Goins "Te. CMe. AT me ibsdea.

i
:

 

CN Wis tespease Solied 16 ikem _perttione® hare 4 beclieTGn in Seats,

 
 

 

i ‘ie ‘ Leet :
PAcas be CVniOld. Of idiots d “Toner ol ng. ae rote Riles mek

 

etap Aer, Cod’ led oF use. 3SK3. an

e e Ceouaising, telinTES. loc tafotnect oC coducTon im soiree Ouralip:uity Cal pieces;

 

 

* e Speesbyiag, wanes. tnasy Cle clsecrtay E counts Fes exhansiang td iN Tek
iceaedes oc So days om ceeegT ol sueir a tenes by hae Wedens offee

 

 

The. Bureon of Qriicas moddhoel epereticans of he Bitre BoP On Y/i/30_
sa ts gd we partion < did wc have occess Te The Low!

 

 

Ubocary, Th flus csgase latte to povide the Atceswry guiclaee Celera eo

 

 

 

Dm a dpe in tino pes Mains

 

 

he wins eoipsinnre 0 elution: SATE Qf Used
i ela se espe etest,
 

uty Ager Cece ving, The iM Tet Cespease from The OMe a C_pexitx ene

a (ea. “Thet Ths Jes Spec ieby Co cennesT t OL CAMPISS WwACKE

 

 

renee cy

 

parce tent ese Tis Requestor. Ht. (2. nlc win. me

 

, sy Abc Cee AIAG, Cequesi Te salt looeth wT Ne Desforse Dicitone
wes. OOPAA insiiuetedl “TE ce Cesubal The Cequedi fe salt obresiy Te The oscken.
Chin x hick alrenely ¢ clone_on_Y/iloa). Wu team cel: wich The Cequest

ise _srall deecty Bate _thtders_maiteoxCWo_Pesporse Ines been Made

G) Aker % dows Lapsed with: Mo Cesporse Leon. The CM _oc The
‘Wasclea pericionet Lites { o__ Pte seston Fe The. Cou,

 

 

 

3) Dexticone L- loenpn Admasiretive Pesecly focus Sy /2iof Qe Cb Cesporse,
Wes leea made 7/e (90)

 

8) sets (ee ata ee et /7. an ‘s Mestecti of

Seca pai z chef Weck age - aahousid adeiastive. cewe.es noc heck L eddeys |

i thy ts li bout
# \ook pextoxer Mok access Te. Tie Lose Librasy, ot

__* ad the Cees cespense Gilad ai6 ConsideraTien ted ied epecTons

6h Te yore Rusear of Pisens,. ck octianity teecl | aud _c C. espoadedk options

‘wader These._cdolTinel eccunttrees This Peritioaer veel hove hock _

“The OLOTILNTY To pecition the cautTdleaTly only ofret Colinas, Te

flecess, preeechate, Oadl Tiel t_ptaceal Cos Copter boy seelon (thy

ol The Gr iS Sep Act S Uades These circunch Weaces Pel Tones [erie

Chet d Vcve 6 wecied Counse _——
Case 4:15. A: 15 -00295-BCW Document 4/7 Filed 07/17/20 Page 4 of 15

 

 

 

 

 

 

 

 

 

 
 

 

 

 

a Ly

 

La Suamony _peritinner ¢ Cequesis Conse, Aske The Cost

e _Cotsicle CA kemest hee Cecduclcr ia seek “Subairteel” She

ee ——The_pucpeses of IZ use asraeKiy (ea_4/2 L2l2) Crk ose
The. Cowl Te_Conrsiclel Stee “The

[nna Eee

Trike ol, Pets The lS inital _lemer

Tah cowl Thera sulle ae _Copse_ of 20. close nas occutel _
HE prsceedl viet, Wes Motinag. —_ -

 

 

 

ee

 

 

 

 

 

. ne
| Aries eck NocasiesTs —1)-BP 9 fens ost far were Daly Aish <pelre

nr BPR rihinol feacinier Artin dase 70/30
; 2) heuest te sell Jered Ul fog
———— A) Mencreadun ceoucdt ig Modibvcran ui /e/ 2c
— S\Conmunity Suppor Lerrer leet of/7 [a0
_ EY) Mb. werleet tom Sprvscty Bapic au faufao
i Messese Te Unt tain dazed’ 4/26/90

— BD) Messcoe Cesuest ae Ai Lae) Laine ay Sha fae

DU =) ere. @ —BiReved Te erctieness BBY Requoc( of
mSTiaiive Rem a Remedy (dared 57 S/2e[ac) No Response Gorn te Wosbee

a oe
wid the Ved Lanny pa eG .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

——_ Deeunwit (9) pated one f —CeyuesTel The Loud “Libe ie ee Lag a
Pi i ~The ui, Aequesitsos dened 9 |

 

 

 

  

nese (2) Menage Win AES clos
BR Peete eh ‘state Ponedy._

fn

 

 

"Sage TISGROODS-BCW~Documnent47_Filed-07/1720_PageSot1s
te dee . . . 0. . ; FIT AT
U.S. DEPARTMENT OF JUSTICE KR? REQUEST FOR ADMINISTRATIVE REMEDY | fo

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

 

. ,
From: Summe co Sasen MKASS -OYS a tA
. LAST NAME, FIRST, MIDDLE INITIAL , REG. NO. UNIT INSTITUTION

 

Part A- INMATE REQUEST
Ton Cequesivns, Compassionate Reliose duc Te exitancchnass crcl Compelling Fan ty
Cueemsiones. My ovicguol Ceguest ties Submitted oh Hf /20 on The, Cis day of Cockdlewa

« } aN ee
Cie. To The Covid-9 pordlec. Lr Ceereved Q (esporse ON U [2p Coun Me Hosiias Dias sag
Lan A eLigite Br home imlumedl due To my High bak Porter Stor, T was Tasrcieal
To Pecatora oy Cequea” dhiceciLy To The Werder Wine I had alicady dong Atte sftesubniring,
My ques TS ‘Sia,  diecty Te We vitsclern TWA sri Aor yer teciued pa Cesperse \T
Was been Aeariy GO deus Snee my onsral Cesparse, T Ware been asikag Cor insleuckhen
Riel GEST iA Merlng “Tas Coqueni of eonpeecote Cleat Lor Natby GO def Now.
My Cequese Was dened betouse 1 MerTrored! Mane. conten in My ques Se Se I doz hove Gecenc
TS The Lowe Libtsy, I OM spechicly TAGQUESTAR, Compessicnsie Petease AUL Te extaocdiuny s Compelling Faeuly
Crreumatoaces \P.USC SSBLEKIVAYA) SeeZag a CeclucTior or Modiledtion of Stee. 1E.ase SEO)
ASSC 1G1.13, U205(a) , 5050.50. Thal You fe Your THe mal Crsulzidror, See Ariaeied cloeumeds Cor
Petense Plorjerd Surppoi.ng decumetS. IF have adelitoral Tilomearer TS Support aims cequesT
S/ae-/d0
DATE
Part B- RESPONSE

LLZE B
/ SIGNATURE OF REQUESTER

 

DATE

 

WARDEN OR REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

; - CASE NUMBER:

i i i rs i rm te a ee ee ee ee ee ee ee ee

Part C- RECEIPT .
Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO.

UNIT INSTITUTION
SUBJECT:

 

 

 
a.

 

 

 

DOCUMENTATION OF INFORMAL RESOLUTION ATTEMPT
Burssu cf Prisons Frogrem Stetement Wo. 1330.18, Rdministretive Remedy
Froqrem, (Jenuary §, 2014), reqaires, in most ceses, thst immetes BUT SMET
aniormal resolution of grievences prior ts tiling 2 formal written complaint
Wis form shell be used to document your SITorts towards informally resolv
four Grievance.
Inmate Neme

 

 

    
    
   
    
  
  

. nag No .
7 . aan . . Fm om oy 7,
Saco Sumuy ce r Denextoue
Includ= all deteils and facts which support
Your request end the date on which the basis for the complaint occurred. (IF
related to UDC eppsel, specify rele

i. Brisftly state your complaint.

 

 
   
   
  
     
     
  

Vent séction of Inmate Discipline Policy.)

Krom Ts wasmiaion on Apc ism Jade Ce
Was The prmasy Ceseqel foc my Toe Cnldien
| pr SiR 1A “Sanussy wikca preven Wer Ler Contains, Gs Ther Orumasy
Cesegvel. Theil MsTeS 130 apt mucivect in Thar Lives ao cae. else ja The: Viougelotel ig Qhte
6 function OS Ter Preis Cosequer, Todo ast need Tes Chanest WAS Senousty
Corshored, ARES CUsubwTIing My Tequet Tie eT eee a espn Gon Te

\ Avarly 60 dave nes passed Wee wy ance.
Brietiv stdte f

~

TL cequeséd Compasconere Cleese
kgert” fawily ‘CiceunSi@nces, My Motel

Sve out esed G Mass

oh Cas, Por se [Peaess

the action you request to frescive your complesht, Cc
on osidig Lor my request’ Rr dompasnenglé Peleaw TE be f dete iol
DOA BSi4iG bof Mi Cegues ~ CIAPESGSICAQhE Leleny To be € ro totclecs
Te The Wisden bor CecesideteTon TL Om Seeing, & seteree feclucKéner Mobb aKen of Stance
Under 12 USC FSBEEYUYAYD) Fer exitoertiuny 9 dompecring’ fami” CecunSiRIces
8. Briefly stats the action(s) you heve teken end with whom you have spoken —
Oo resolve your complaint. rc Fieel On TANGAZ. feguesr To sek ehtenting CaompSecreve
Celene, I inetadedd @ felenge. PLEN Cas Tpeluotecl on OAtae of THe creumemrces Loe lets |
ran. Maa This Ceguess, EF Spe

te ws kewsie: ater Ot aad Cespnse Coma Me Hosiyg uhs
struded Te (esubaitny (equesl fe the Werden wWintin D did og S/\[20,.

4. GIVE THIS COMPLETED FORM TO YOUR COUNSELOR FOR RESPOPSE
5. Summary
6

What actions were taken to resolves this matter informally:
Explain reasons for no resolution:

: LL, £1
Date & Time Issued: J5%24~2420 Fim Unit Team Membere 7 J Zoy A |
Date & Time Returned gz JL Hod) [YOO dnit Team Member: Jf Ko p%" kL
Date & Time Investigation Completed and BP-5 issued: OS 246 ~AO fc
\Onit Manager Signature: -
r ; , this ~ TL informally resolved. . |

|

¥,

Inmate Signature

ae Date.
Case 4:15-cr-00295-BCW Document 47 Filéd 07/17/20 . Page 7 of 15
| one F

INMATE REQUEST TO STAFF cprry
JUNE 10
U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

TO: (Name and Title of Staff ae. DATE: i
| Mr (ittans  ulotder Gmk 5 | Uf [do
FROM:

REGISTER NO.:
Nason SummMecs

 

 

 

 

 

DROSS =oyg-
| WORK ASSIGNMENT: \ A UNIT: % ‘A
SUBJECT: (Briefly state your question or concern and the solution you are requesting
Continue on back, if necessary Your failure to
Daken. 2 if

be specific may result in no action bein
necessary, you will be interviewed in i

order to successfully respond to your

LOM Cequesias, Compassionate (eleace Te Vome elias

To prude cre for my Mom, ancl Ch iden hor no one else Car
' ee ff — sf —_ —

Dfotdle. Wor Additonal inbormaioA To:

Bequest.

—

Seppo 7 “Tc Cequest,

Lom Suomitag This (equest a8 1s duet he Tae geste

Nowaie. of Tas (equess. Wonk You RespecThuluy
Release Plan, S22 N Flora Season SuunesS
Korsos CT, Mo CHIE

aetse -ous
BiG-4S3-543F (Lome Aone)
Ohl Eleanore Heck

i eet .
(Do not write below this ine ccurG@@nces —>
DISPO

Write ae tel ale : :
Nome CONT 1 eee | vhs j
a Hi ish sesh (A ay COVE, /

 

 

Record Copy L File;

Signature Staff Member Date
1, Cn a /—- 29

Copy - Inmate

Case 4:15-cr-00295-BCW Document 47 Pied b7ALO Page 8 of 15

This form replaces BP-148.070 dated Oo
La Seavory 3030 my Mommer eubleseek or Mayor sire. She is leostuag Te Walk arc

£ oo | 7 _ oy ae
Teli COBH She Acedls acldlireral COLL Thot n OnL else GON prutole. pee, bety iA “ne.
CUMAGS OACL OVEINGuT

For The pase Coe Veoss She Was pee. “the plincsy Coe nel lor My TOA bute rer

Wozet Summers (to) Marin Suess (@), Terr Matar Was 0 been preset for The past
Seven yeots. She does act open! TS bein we mor hace due To her metiol Heo
Conta , acldicten, cack Lego Crennrgionces. She is wiiecl by The sore of Miscou
boc Petole Violdicrs , :

My MStal, arck Mip Cluidien Live Wit my otorclmsttiar who s G2 yeas old,
She is Tae Legal Gussdbior of iary Cluidcer. She re Longer” oltixs gaol Wes Memory 15 BAXTAQ
Plodfesary Estse , Ti is Mecrie, everpTiang She cloes irelrdliag, Nef Gb: ings tT Cab. fc
Ord mae ceeisers on benall of my chiidier, Mey booth (ry momar, cuck GrcaclmaTiet) are
OT A Wan tisk of, cleattin if Tey Coditea<t “The. (ofoac URS, “ .

My Cridter Woe aaiter of “ther puis presea, The Te Mos i mpariont people wv
Ter Ling fe “he Pasi” Coe Years of Unable i prou'ele The ALLESSONY esseiicol Care
WINA Te Wousebatcl, Under These, chametees T 0m leaging for corsclsman of

comiss nate Celeage To Wome. conbiaemed 40 provicke petessery ovel essemial cose

Witten “The. hoxsehretal wher da on else eon ptevicle,

TL hove gereck So% ot My etch Settee in ausuar, Nee. OVE lal OF The Tae

TF nust seve adteady servect. My Corduek CNA Tas, iMTTOT ON StS O siencler{

‘for SUES anaes TE Ceo, E on aoruly Programing 6 OM. POrTe.poriaa, ta Te. HVAC
. Apprenteestayp Progam “WTA 3,300 ows Couplerect. Mos UA perTOTTy with me Well of

Ke Brew x sterieel A Nescares Anonymous Group ox” Thos INSTEON, LL hove Vetusteefeel
K otguee Ws Meeragcnol hore leer aeily PNTEUPATAg in Te Meeirigs SAGE
Ye Sie meeTng, iA OeBeer VOW. L Cute y Spel Umer vr voribas, The (2 sieps,
We Wwe G&A TW 90 Cegulas MeMbets who Meex” on fide Agus (iA The. Chepec.,
he. OlapAZETOA oF Ths paren Wit hevea @ Car nuecl Posi TIVE pact On Tiss \ASTIREOA
lang offer TL an apne.

'

LT hove coldiTenot “hotMenen TO. Support “Tus Conued okie. Ox The TM Caste
—_— ene ° aomae 2 :
pre. of has Cequesi L OW Saloni! 4a, us Pequesz O8 iS. “Thete Vou Pe soe

4
—y)

Nef
‘poe PLOAY SIQLNElote oo es “Sian, Sem hk
“ oases, iy MO b4e a Qeoss-ou
po VW-SD.-F4 34 (ome Prone) |
. Owaes5 Cleanere leak ° ,
Relararsips Crorclmormet

ALA Te Support nyse Cranesonls/ mime bola upon feleas® ig Ee COTA my
Cypredteeslup iA The. HVAC “ode. 7 osswe Tar TC vowe CMployimer reuneclis ty Upon (elease
— ore f Aiea. Te last OA Ana lo Alag  e . lens J cn

S Wout Oo LETTE, caer HE Robes. slow BS cAI PlPttod 97/7 /BHabe aye1giso Mode
One Wha leeol Tee seuct 65 on alierore Emploumein Ran,
2oF?
06 April 2020

- MEMORANDUM FOR U.S. Federal Bureau of Prisons, Federal Correctional
institution Greenville, 100 US-40, Greenville, IL 62246

SUBJECT: Modification of sentence for Summers, Jason Patrick (28055045)

1. 1, Major Howard, Michael C., request a modification of sentence for Summers, Jason
Patrick (28055045). -

2. Jason is my half-brother; out’ mother recently ‘suffered’ from a stroke.and requires an .
extensive amount of care.

, 3. | will undergo a permanent change of station (PCS) that will take me away from the
local area, and will not have the ability to provide care for our mother. If Jason is released,
he can act as a primary caregiver in my absence and provide our mother with a higher
quality of life than she would enjoy in a long-term care facility. Jason would also be able to
care for his two children, who are currently residing with our elderly grandmother who | is
rapidly losing the capability to care for herself or the children.

4. Itis my understanding that Jason has been a model inmate, and has served the
majority of his sentence. He has endeavored to better himself while in FCI Greenville by

learning a viable trade, and would not pose any significant threat to our citizenry should he
be released early. .

5. The point of contact for this recommendation is the undersigned at (337) 718-6398, or

michael. c.howard2:mil@mail.mil.

~ MICHAEL C. HOWARD
~ MAJ, MP
STUDENT, CGSC

Case 4:15-cr-00295-BCW Document 47 Filed 07/17/20 Page 10 of 15
St. Mark Church |

 

 

Waren Wiltems

 

Dear Ulerden. Wiiieens:

 
    

nasainnat= elses. be ore Bera

bw dhe ti crampeiling eSrewmnstances tet eva mont thew beer in vesomnathly foreseen at tine time ot

We sumoort har. Susmmmners « being relased for the reminder of his sentence in order Sst
his mother and cedition for his parental rights.

 

Wie are aware that ir. Summers motiner Lor Carruthers agefienced a stro resuiting im paralysis oF
See ee nes iene iaresaiaanaiashinnss beapmininiiaal

hus children. br suxemorti ung me and. vine with the qremdcinc

     

 

We supported Mir. Sumemesrs wine ihe wolumitariity relineuisined: iis paren Hens, an) WHE &
pre rant rensisied. #62 result of bis PRCT

  

 

 

pase Mis. Carruthers, (Mir. Summers regularly called his chilidren. before they left the house in the
snoring for schol as weil 2s i se exerting t char cn bene nei doy went Hes bas brian idrementct
in prowling structure curing ¢ very diiticut ome int eyes. 84s. Carruthers aise has wede scasmmmt

 

Case 4:15-cr:00295-BCW Document 47 Filed 07/17/20 Page 11 of 15
However, Mr. Summers is not a risk to society, and extreme family circumstances outweigh continued
iimprisomment of Mir. Suume«»ers.

Co Dy VW yh

Rev. Dr. Vernon Percy Howard, Jr.

f
a , f 7) ¢ (),
Ka @ i a, Co Hale,
Rev. Chaunia Chandler, M. Div. .
Associate Pastor

Case 4:15-cr-00295-BCW ' Document 47: Filed 07/17/20 Page 12 of 15
U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Institution
Greenville, Illinois

 

 

April 24, 2020

MEMORANDUM FOR: TO WHOM IT MAY CONCERN

FROM: Peter Le Supervisory Chaplain

SUBJECT: Acknowledgement of Jason Summers

The Religious Services department would like to recognize the
work and dedication of Jason Summers 28055-045. Mr Summers has
taught Narcotics Anonymous and been a mentor and support to

countless inmates this past year. He has also maintained good
conduct.and is faithful to attend Protestant Religious Services.

He has a can do attitude and is rightly deserving of
recognition.

Case 4:15-cr-00295-BCW Document 47 Filed 07/17/20 Page 13 of 15
TRULINCS 28055045 - SUMMERS, JASON P - Unit: GRE-C-A

FROM: 28055045
TO: H3 Unit ,

SUBJECT: ***Request to Staff*** SUMMERS, JASON, Reg# 28055045, GRE-C-
DATE: 06/26/2020 07:42:15 PM

To: Ms Feaster/Ms Bowers
Inmate Work Assignment: HVAC

| am requesting assistance filing for compassionate release. My mother was the primary caretaker for my two children she
suffered a major stroke, and is not able to care for them. They are living with my 82 year old grandmother who does not drive
and is unable to continue in that role. Their mother is not invioved in their life . | already put in a cop out to the Warden |
received a response from "Mr. Harkins" stating that Iam not eligible due to my high risk pattern score. | was instructed to
resubmit my request to the warden, and have not received any response for 30 days. | submitted this request on April 1st. What
do I do now | need help? | understand under the first step act that the institution is supposed to provide assistance filing for

compassionate release. | also have a release plan to submit it is 5122 n Flora, Kansas City, MO 64118 the home phone number
is 816-452-5939 my mothers cell is 239-728-7734 thank you respectfuly.

Case 4:15-cr-00295-BCW Document 47 Filed 07/17/20 Page 14 of 15
TRULINCS 28055045 - SUMMERS, JASON P - Unit: GRE-C-A

FROM: Education

TO: 28055045 .

SUBJECT: RE:***Inmate to Staff Message***
DATE: 05/12/2020 07:57:03 AM.

Mr. Summers,

First off, | am’so sorry to hear about your mother....! am going to send this request to the legal consolidating center as they

are the ones who have to approve or disapprove access during this modified operations schedule.
Mrs. H -

To: Ms Hustedde
Inmate Work Assignment: HVAC 1

>>> ~AI"SUMMERS, ~AIJASON P" <28055045@inmatemessage.com> 5/11/2020 3:16 PM >>>

Hey | am requesting law library. | have an urgent family situation at home for which | need to request a modification of sentence.
‘My mother had a major stroke she was the primary caregiver for my two children. Their mother is not involved in their life so |
am asking the court for a modification of sentence to care for my children and mother thank you. -

Case 4:15-cr-00295-BCW Document 47 Filed 07/17/20: Page 15 of 15
